C. A. 7th *1054Cir. Application for stay of judgment presented to Mr. Justice Rehnquist, and by him referred to the Court, granted insofar as it applies to applicants O’Shea and Spomer pending the timely filing of a petition for writ of certiorari. Should such a petition be so timely filed, this order is to continue pending this Court’s action on the petition. If the petition for writ of certiorari is denied, this order is to terminate automatically. In the event the petition for writ of certiorari is granted, this order is to remain in effect pending the sending down of the judgment of this Court.